
	

115 HR 1809 PCS: Juvenile Justice Reform Act of 2017
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 303115th CONGRESS2d Session
		H. R. 1809
		IN THE SENATE OF THE UNITED STATES
		May 24, 2017ReceivedFebruary 6, 2018Read twice and placed on the calendarAN ACT
		To reauthorize and improve the Juvenile Justice and Delinquency Prevention Act of 1974, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Juvenile Justice Reform Act of 2017. 2.Table of contentsThe table of contents for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Application of amendments.
				Title I—Declaration of findings, purpose, and definitions
				Sec. 101. Findings.
				Sec. 102. Purposes.
				Sec. 103. Definitions.
				Title II—Juvenile justice and delinquency prevention
				Sec. 201. Concentration of Federal efforts.
				Sec. 202. Coordinating Council on Juvenile Justice and Delinquency Prevention.
				Sec. 203. Annual report.
				Sec. 204. Allocation of funds.
				Sec. 205. State plans.
				Sec. 206. Repeal of juvenile delinquency prevention block grant program.
				Sec. 207. Research and evaluation; statistical analyses; information dissemination.
				Sec. 208. Training and technical assistance.
				Sec. 209. Authorization of appropriations.
				Sec. 210. Administrative authority.
				Title III—Incentive grants for local delinquency prevention programs
				Sec. 301. Short Title.
				Sec. 302. Definitions.
				Sec. 303. Duties and functions of the administrator.
				Sec. 304. Grants for delinquency prevention programs.
				Sec. 305. Grants for tribal delinquency prevention and response programs.
				Sec. 306. Authorization of appropriations.
				Sec. 307. Technical amendment.
				Title IV—Miscellaneous provisions
				Sec. 401. Evaluation by Government Accountability Office.
				Sec. 402. Accountability and oversight.
			
 3.Application of amendmentsThe amendments made by this Act shall not apply with respect to funds appropriated for any fiscal year that begins before the date of the enactment of this Act.
		IDeclaration of findings, purpose, and definitions
 101.FindingsSection 101(a)(9) of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5601(a)(9)) is amended by inserting , including offenders who enter the juvenile justice system as the result of sexual abuse, exploitation, and trauma, after young juvenile offenders.
 102.PurposesSection 102 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5602) is amended—
 (1)in paragraph (1), by inserting , tribal, after State; (2)in paragraph (2)—
 (A)by inserting , tribal, after State; and (B)by striking and at the end;
 (3)by amending paragraph (3) to read as follows:  (3)to assist State, tribal, and local governments in addressing juvenile crime through the provision of technical assistance, research, training, evaluation, and the dissemination of current and relevant information on effective and evidence-based programs and practices for combating juvenile delinquency; and; and
 (4)by adding at the end the following:  (4)to support a continuum of evidence-based or promising programs (including delinquency prevention, intervention, mental health, behavioral health and substance abuse treatment, family services, and services for children exposed to violence) that are trauma informed, reflect the science of adolescent development, and are designed to meet the needs of at-risk youth and youth who come into contact with the justice system..
 103.DefinitionsSection 103 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5603) is amended—
 (1)in paragraph (8)— (A)in subparagraph (B)(ii), by adding or at the end;
 (B)by striking subparagraph (C); and (C)by redesignating subparagraph (D) as subparagraph (C);
 (2)in paragraph (18)— (A)by inserting for purposes of title II, before the term; and
 (B)by adding at the end the following:  that has a law enforcement function, as determined by the Secretary of the Interior in consultation with the Attorney General;; (3)by amending paragraph (22) to read as follows:
					
 (22)the term jail or lockup for adults means a secure facility that is used by a State, unit of local government, or law enforcement authority to detain or confine adult inmates;;
 (4)by amending paragraph (25) to read as follows:  (25)the term sight or sound contact means any physical, clear visual, or verbal contact that is not brief and inadvertent;;
 (5)by amending paragraph (26) to read as follows:  (26)the term adult inmate—
 (A)means an individual who— (i)has reached the age of full criminal responsibility under applicable State law; and
 (ii)has been arrested and is in custody for or awaiting trial on a criminal charge, or is convicted of a criminal offense; and
 (B)does not include an individual who— (i)at the time of the time of the offense, was younger than the maximum age at which a youth can be held in a juvenile facility under applicable State law; and
 (ii)was committed to the care and custody or supervision, including post-placement or parole supervision, of a juvenile correctional agency by a court of competent jurisdiction or by operation of applicable State law;;
 (6)in paragraph (28), by striking and at the end; (7)in paragraph (29), by striking the period at the end and inserting a semicolon; and
 (8)by adding at the end the following:  (30)the term core requirements—
 (A)means the requirements described in paragraphs (11), (12), (13), and (15) of section 223(a); and (B)does not include the data collection requirements described in subparagraphs (A) through (K) of section 207(1);
 (31)the term chemical agent means a spray or injection used to temporarily incapacitate a person, including oleoresin capsicum spray, tear gas, and 2-chlorobenzalmalononitrile gas;
 (32)the term isolation— (A)means any instance in which a youth is confined alone for more than 10 minutes in a room or cell; and
 (B)does not include— (i)confinement during regularly scheduled sleeping hours;
 (ii)separation based on a treatment program approved by a licensed medical or mental health professional;
 (iii)confinement or separation that is requested by the youth; or (iv)the separation of the youth from a group in a nonlocked setting for the limited purpose of calming;
 (33)the term restraints has the meaning given that term in section 591 of the Public Health Service Act (42 U.S.C. 290ii); (34)the term evidence-based means a program or practice that—
 (A)is demonstrated to be effective when implemented with fidelity; (B)is based on a clearly articulated and empirically supported theory;
 (C)has measurable outcomes relevant to juvenile justice, including a detailed description of the outcomes produced in a particular population, whether urban or rural; and
 (D)has been scientifically tested and proven effective through randomized control studies or comparison group studies and with the ability to replicate and scale;
 (35)the term promising means a program or practice that— (A)is demonstrated to be effective based on positive outcomes relevant to juvenile justice from one or more objective, independent, and scientifically valid evaluations, as documented in writing to the Administrator; and
 (B)will be evaluated through a well-designed and rigorous study, as described in paragraph (34)(D); (36)the term dangerous practice means an act, procedure, or program that creates an unreasonable risk of physical injury, pain, or psychological harm to a juvenile subjected to the act, procedure, or program;
 (37)the term screening means a brief process— (A)designed to identify youth who may have mental health, behavioral health, substance abuse, or other needs requiring immediate attention, intervention, and further evaluation; and
 (B)the purpose of which is to quickly identify a youth with possible mental health, behavioral health, substance abuse, or other needs in need of further assessment;
 (38)the term assessment includes, at a minimum, an interview and review of available records and other pertinent information—
 (A)by an appropriately trained professional who is licensed or certified by the applicable State in the mental health, behavioral health, or substance abuse fields; and
 (B)which is designed to identify significant mental health, behavioral health, or substance abuse treatment needs to be addressed during a youth's confinement;
 (39)for purposes of section 223(a)(15), the term contact means the points at which a youth and the juvenile justice system or criminal justice system officially intersect, including interactions with a juvenile justice, juvenile court, or law enforcement official;
 (40)the term trauma-informed means— (A)understanding the impact that exposure to violence and trauma have on a youth's physical, psychological, and psychosocial development;
 (B)recognizing when a youth has been exposed to violence and trauma and is in need of help to recover from the adverse impacts of trauma; and
 (C)responding in ways that resist retraumatization; (41)the term racial and ethnic disparity means minority youth populations are involved at a decision point in the juvenile justice system at higher rates, incrementally or cumulatively, than non-minority youth at that decision point;
 (42)the term status offender means a juvenile who is charged with or who has committed an offense that would not be criminal if committed by an adult;
 (43)the term rural means an area that is not located in a metropolitan statistical area, as defined by the Office of Management and Budget;
 (44)the term internal controls means a process implemented to provide reasonable assurance regarding the achievement of objectives in—
 (A)effectiveness and efficiency of operations, such as grant management practices; (B)reliability of reporting for internal and external use; and
 (C)compliance with applicable laws and regulations, as well as recommendations of the Office of Inspector General and the Government Accountability Office; and
 (45)the term tribal government means the governing body of an Indian tribe.. IIJuvenile justice and delinquency prevention 201.Concentration of Federal effortsSection 204 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5614) is amended—
 (1)in subsection (a)— (A)in paragraph (1), in the first sentence—
 (i)by striking a long-term plan, and implement and inserting the following: a long-term plan to improve the juvenile justice system in the United States, taking into account scientific knowledge regarding adolescent development and behavior and regarding the effects of delinquency prevention programs and juvenile justice interventions on adolescents, and shall implement; and
 (ii)by striking research, and improvement of the juvenile justice system in the United States and inserting and research; and (B)in paragraph (2)(B), by striking Federal Register and all that follows and inserting Federal Register during the 30-day period ending on October 1 of each year.; and
 (2)in subsection (b)— (A)by striking paragraph (7);
 (B)by redesignating paragraphs (5) and (6) as paragraphs (6) and (7), respectively; (C)by inserting after paragraph (4), the following:
						
 (5)not later than 1 year after the date of enactment of the Juvenile Justice Reform Act of 2017, in consultation with Indian tribes, develop a policy for the Office of Juvenile Justice and Delinquency Prevention to collaborate with representatives of Indian tribes with a criminal justice function on the implementation of the provisions of this Act relating to Indian tribes;;
 (D)in paragraph (6), as so redesignated, by adding and at the end; and (E)in paragraph (7), as so redesignated—
 (i)by striking monitoring; (ii)by striking section 223(a)(15) and inserting section 223(a)(14); and
 (iii)by striking to review the adequacy of such systems; and and inserting for monitoring compliance.. 202.Coordinating Council on Juvenile Justice and Delinquency PreventionSection 206 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5616) is amended—
 (1)in subsection (a)— (A)in paragraph (1)—
 (i)by inserting the Assistant Secretary for Mental Health and Substance Use, the Secretary of the Interior, after the Secretary of Health and Human Services,; and (ii)by striking Commissioner of Immigration and Naturalization and inserting Assistant Secretary for Immigration and Customs Enforcement; and
 (B)in paragraph (2), by striking United States and inserting Federal Government; and (2)in subsection (c)—
 (A)in paragraph (1), by striking paragraphs (12)(A), (13), and (14) of section 223(a) of this title and inserting the core requirements; and (B)in paragraph (2)—
 (i)in the matter preceding subparagraph (A), by inserting , on an annual basis after collectively; and (ii)by striking subparagraph (B) and inserting the following:
							
 (B)not later than 120 days after the completion of the last meeting of the Council during any fiscal year, submit to the Committee on Education and the Workforce of the House of Representatives and the Committee on the Judiciary of the Senate a report that—
 (i)contains the recommendations described in subparagraph (A); (ii)includes a detailed account of the activities conducted by the Council during the fiscal year, including a complete detailed accounting of expenses incurred by the Council to conduct operations in accordance with this section;
 (iii)is published on the Web sites of the Office of Juvenile Justice and Delinquency Prevention, the Council, and the Department of Justice; and
 (iv)is in addition to the annual report required under section 207.. 203.Annual reportSection 207 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5617) is amended—
 (1)in the matter preceding paragraph (1), by striking a fiscal year and inserting each fiscal year; (2)in paragraph (1)—
 (A)in subparagraph (B), by striking and gender and inserting , gender, and ethnicity, as such term is defined by the Bureau of the Census,; (B)in subparagraph (E), by striking and at the end;
 (C)in subparagraph (F)— (i)by inserting and other before disabilities,; and
 (ii)by striking the period at the end and inserting a semicolon; and (D)by adding at the end the following:
						
 (G)a summary of data from 1 month of the applicable fiscal year of the use of restraints and isolation upon juveniles held in the custody of secure detention and correctional facilities operated by a State or unit of local government;
 (H)the number of status offense cases petitioned to court, number of status offenders held in secure detention, the findings used to justify the use of secure detention, and the average period of time a status offender was held in secure detention;
 (I)the number of juveniles released from custody and the type of living arrangement to which they are released;
 (J)the number of juveniles whose offense originated on school grounds, during school-sponsored off-campus activities, or due to a referral by a school official, as collected and reported by the Department of Education or similar State educational agency; and
 (K)the number of juveniles in the custody of secure detention and correctional facilities operated by a State or unit of local government who report being pregnant.; and
 (3)by adding at the end the following:  (5)A description of the criteria used to determine what programs qualify as evidence-based and promising programs under this title and title V and a comprehensive list of those programs the Administrator has determined meet such criteria in both rural and urban areas.
 (6)A description of funding provided to Indian tribes under this Act or for a juvenile delinquency or prevention program under the Tribal Law and Order Act of 2010 (Public Law 111–211; 124 Stat. 2261), including direct Federal grants and funding provided to Indian tribes through a State or unit of local government.
 (7)An analysis and evaluation of the internal controls at the Office of Juvenile Justice and Delinquency Prevention to determine if grantees are following the requirements of the Office of Juvenile Justice and Delinquency Prevention grant programs and what remedial action the Office of Juvenile Justice and Delinquency Prevention has taken to recover any grant funds that are expended in violation of the grant programs, including instances—
 (A)in which supporting documentation was not provided for cost reports; (B)where unauthorized expenditures occurred; or
 (C)where subrecipients of grant funds were not compliant with program requirements. (8)An analysis and evaluation of the total amount of payments made to grantees that the Office of Juvenile Justice and Delinquency Prevention recouped from grantees that were found to be in violation of policies and procedures of the Office of Juvenile Justice and Delinquency Prevention grant programs, including—
 (A)the full name and location of the grantee; (B)the violation of the program found;
 (C)the amount of funds sought to be recouped by the Office of Juvenile Justice and Delinquency Prevention; and
 (D)the actual amount recouped by the Office of Juvenile Justice and Delinquency Prevention.. 204.Allocation of funds (a)Technical assistanceSection 221(b)(1) of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5631(b)(1)) is amended by striking 2 percent and inserting 5 percent.
 (b)Other allocationsSection 222 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5632) is amended—
 (1)in subsection (a)— (A)in paragraph (1), by striking age eighteen and inserting 18 years of age, based on the most recent data available from the Bureau of the Census; and
 (B)by striking paragraphs (2) and (3) and inserting the following:  (2) (A)If the aggregate amount appropriated for a fiscal year to carry out this title is less than $75,000,000, then—
 (i)the amount allocated to each State other than a State described in clause (ii) for that fiscal year shall be not less than $400,000; and
 (ii)the amount allocated to the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands for that fiscal year shall be not less than $75,000.
 (B)If the aggregate amount appropriated for a fiscal year to carry out this title is not less than $75,000,000, then—
 (i)the amount allocated to each State other than a State described in clause (ii) for that fiscal year shall be not less than $600,000; and
 (ii)the amount allocated to the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands for that fiscal year shall be not less than $100,000.;
 (2)in subsection (c), by striking efficient administration, including monitoring, evaluation, and one full-time staff position and inserting effective and efficient administration of funds, including the designation of not less than one individual who shall coordinate efforts to achieve and sustain compliance with the core requirements and certify whether the State is in compliance with such requirements; and
 (3)in subsection (d), by striking 5 per centum of the minimum and inserting not more than 5 percent of the. 205.State plansSection 223 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5633) is amended—
 (1)in subsection (a)— (A)in the matter preceding paragraph (1), by striking and shall describe the status of compliance with State plan requirements. and inserting and shall describe how the State plan is supported by or takes account of scientific knowledge regarding adolescent development and behavior and regarding the effects of delinquency prevention programs and juvenile justice interventions on adolescents. Not later than 60 days after the date on which a plan or amended plan submitted under this subsection is finalized, a State shall make the plan or amended plan publicly available by posting the plan or amended plan on the State's publicly available website.;
 (B)in paragraph (1), by striking described in section 299(c)(1) and inserting as designated by the chief executive officer of the State; (C)in paragraph (3)—
 (i)in subparagraph (A)— (I)in clause (i), by inserting adolescent development, after concerning;
 (II)in clause (ii)— (aa)in subclause (II), by inserting publicly supported court-appointed legal counsel with experience representing juveniles in delinquency proceedings, after youth,;
 (bb)in subclause (III), by striking mental health, education, special education and inserting child and adolescent mental health, education, child and adolescent substance abuse, special education, services for youth with disabilities;
 (cc)in subclause (V), by striking delinquents or potential delinquents and inserting delinquent youth or youth at risk of delinquency; (dd)in subclause (VI), by striking youth workers involved with and inserting representatives of;
 (ee)in subclause (VII), by striking and at the end; (ff)by striking subclause (VIII) and inserting the following:
									
 (VIII)persons, licensed or certified by the applicable State, with expertise and competence in preventing and addressing mental health and substance abuse needs in delinquent youth and youth at risk of delinquency;
 (IX)representatives of victim or witness advocacy groups, including at least one individual with expertise in addressing the challenges of sexual abuse and exploitation and trauma, particularly the needs of youth who experience disproportionate levels of sexual abuse, exploitation, and trauma before entering the juvenile justice system; and
 (X)for a State in which one or more Indian tribes are located, an Indian tribal representative or other individual with significant expertise in tribal law enforcement and juvenile justice in Indian tribal communities;;
 (III)in clause (iv), by striking 24 at the time of appointment and inserting 28 at the time of initial appointment; and (IV)in clause (v) by inserting or, if not feasible and in appropriate circumstances, who is the parent or guardian of someone who has been or is currently under the jurisdiction of the juvenile justice system after juvenile justice system;
 (ii)in subparagraph (C), by striking 30 days and inserting 45 days; (iii)in subparagraph (D)—
 (I)in clause (i), by striking and at the end; and (II)in clause (ii), by striking at least annually recommendations regarding State compliance with the requirements of paragraphs (11), (12), and (13) and inserting at least every 2 years a report and necessary recommendations regarding State compliance with the core requirements; and
 (iv)in subparagraph (E)— (I)in clause (i), by adding and at the end; and
 (II)in clause (ii), by striking the period at the end and inserting a semicolon; (D)in paragraph (5)(C), by striking Indian tribes and all that follows through applicable to the detention and confinement of juveniles and inserting Indian tribes that agree to attempt to comply with the core requirements applicable to the detention and confinement of juveniles;
 (E)in paragraph (7)— (i)in subparagraph (A), by striking performs law enforcement functions and inserting has jurisdiction; and
 (ii)in subparagraph (B)— (I)in clause (iii), by striking and at the end; and
 (II)by striking clause (iv) and inserting the following:  (iv)a plan to provide alternatives to detention for status offenders, survivors of commercial sexual exploitation, and others, where appropriate, such as specialized or problem-solving courts or diversion to home-based or community-based services or treatment for those youth in need of mental health, substance abuse, or co-occurring disorder services at the time such juveniles first come into contact with the juvenile justice system;
 (v)a plan to reduce the number of children housed in secure detention and corrections facilities who are awaiting placement in residential treatment programs;
 (vi)a plan to engage family members, where appropriate, in the design and delivery of juvenile delinquency prevention and treatment services, particularly post-placement;
 (vii)a plan to use community-based services to respond to the needs of at-risk youth or youth who have come into contact with the juvenile justice system;
 (viii)a plan to promote evidence-based and trauma-informed programs and practices; and (ix)not later than 1 year after the date of enactment of the Juvenile Justice Reform Act of 2017, a plan, which shall be implemented not later than 2 years after the date of enactment of the Juvenile Justice Reform Act of 2017, to—
 (I)eliminate the use of restraints of known pregnant juveniles housed in secure juvenile detention and correction facilities, during labor, delivery, and post-partum recovery, unless credible, reasonable grounds exist to believe the detainee presents an immediate and serious threat of hurting herself, staff, or others; and
 (II)eliminate the use of abdominal restraints, leg and ankle restraints, wrist restraints behind the back, and four-point restraints on known pregnant juveniles, unless—
 (aa)credible, reasonable grounds exist to believe the detainee presents an immediate and serious threat of hurting herself, staff, or others; or
 (bb)reasonable grounds exist to believe the detainee presents an immediate and credible risk of escape that cannot be reasonably minimized through any other method;;
 (F)in paragraph (8), by striking existing and inserting evidence-based and promising; (G)in paragraph (9)—
 (i)in the matter preceding subparagraph (A), by inserting , with priority in funding given to entities meeting the criteria for evidence-based or promising programs after used for;
 (ii)in subparagraph (A)— (I)in clause (i)—
 (aa)by inserting status offenders and other before youth who need; and (bb)by striking and at the end;
 (II)in clause (ii) by adding and at the end; and (III)by inserting after clause (ii) the following:
								
 (iii)for youth who need specialized intensive and comprehensive services that address the unique issues encountered by youth when they become involved with gangs;;
 (iii)in subparagraph (B)(i)— (I)by striking parents and other family members and inserting status offenders, other youth, and the parents and other family members of such offenders and youth; and
 (II)by striking be retained and inserting remain; (iv)in subparagraph (E)—
 (I)in the matter preceding clause (i), by striking delinquent and inserting at-risk or delinquent youth; and (II)in clause (i), by inserting , including for truancy prevention and reduction before the semicolon;
 (v)in subparagraph (F), in the matter preceding clause (i), by striking expanding and inserting programs to expand; (vi)by redesignating subparagraphs (G) through (S) as subparagraphs (H) through (T), respectively;
 (vii)by inserting after subparagraph (F), the following:  (G)programs—
 (i)to ensure youth have access to appropriate legal representation; and (ii)to expand access to publicly supported, court-appointed legal counsel who are trained to represent juveniles in adjudication proceedings,
									except that the State may not use more than 2 percent of the funds received under section 222 for
			 these purposes;;
 (viii)in subparagraph (H), as so redesignated, by striking State, each place the term appears and inserting State, tribal,; (ix)in subparagraph (M), as so redesignated—
 (I)in clause (i)— (aa)by inserting pre-adjudication and before post-adjudication;
 (bb)by striking restraints and inserting alternatives; and (cc)by inserting specialized or problem-solving courts, after (including; and
 (II)in clause (ii)— (aa)by striking by the provision by the Administrator; and
 (bb)by striking to States; (x)in subparagraph (N), as redesignated—
 (I)by inserting and reduce the risk of recidivism after families; and (II)by striking so that such juveniles may be retained in their homes;
 (xi)in subparagraph (S), as so redesignated, by striking and at the end; (xii)in subparagraph (T), as so redesignated—
 (I)by inserting or co-occurring disorder after mental health; (II)by inserting court-involved or before incarcerated;
 (III)by striking suspected to be; (IV)by striking and discharge plans and inserting provision of treatment, and development of discharge plans; and
 (V)by striking the period at the end and inserting a semicolon; and (xiii)by inserting after subparagraph (T) the following:
							
 (U)programs and projects designed— (i)to inform juveniles of the opportunity and process for sealing and expunging juvenile records; and
 (ii)to assist juveniles in pursuing juvenile record sealing and expungements for both adjudications and arrests not followed by adjudications;
									except that the State may not use more than 2 percent of the funds received under section 222 for
 these purposes;(V)programs that address the needs of girls in or at risk of entering the juvenile justice system, including pregnant girls, young mothers, victims of sexual abuse, survivors of commercial sexual exploitation or domestic child sex trafficking, girls with disabilities, and girls of color, including girls who are members of an Indian tribe; and
 (W)monitoring for compliance with the core requirements and providing training and technical assistance on the core requirements to secure facilities;;
 (H)by striking paragraph (11) and inserting the following:  (11) (A)in accordance with rules issued by the Administrator, provide that a juvenile shall not be placed in a secure detention facility or a secure correctional facility, if—
 (i)the juvenile is charged with or has committed an offense that would not be criminal if committed by an adult, excluding—
 (I)a juvenile who is charged with or has committed a violation of section 922(x)(2) of title 18, United States Code, or of a similar State law;
 (II)a juvenile who is charged with or has committed a violation of a valid court order issued and reviewed in accordance with paragraph (23); and
 (III)a juvenile who is held in accordance with the Interstate Compact on Juveniles as enacted by the State; or
 (ii)the juvenile— (I)is not charged with any offense; and
										(II)
 (aa)is an alien; or (bb)is alleged to be dependent, neglected, or abused; and
 (B)require that— (i)not later than 3 years after the date of enactment of the Juvenile Justice Reform Act of 2017, unless a court finds, after a hearing and in writing, that it is in the interest of justice, juveniles awaiting trial or other legal process who are treated as adults for purposes of prosecution in criminal court and housed in a secure facility—
 (I)shall not have sight or sound contact with adult inmates; and (II)except as provided in paragraph (13), may not be held in any jail or lockup for adults;
 (ii)in determining under subparagraph (A) whether it is in the interest of justice to permit a juvenile to be held in any jail or lockup for adults, or have sight or sound contact with adult inmates, a court shall consider—
 (I)the age of the juvenile; (II)the physical and mental maturity of the juvenile;
 (III)the present mental state of the juvenile, including whether the juvenile presents an imminent risk of harm to the juvenile;
 (IV)the nature and circumstances of the alleged offense; (V)the juvenile's history of prior delinquent acts;
 (VI)the relative ability of the available adult and juvenile detention facilities to not only meet the specific needs of the juvenile but also to protect the safety of the public as well as other detained youth; and
 (VII)any other relevant factor; and (iii)if a court determines under subparagraph (A) that it is in the interest of justice to permit a juvenile to be held in any jail or lockup for adults—
 (I)the court shall hold a hearing not less frequently than once every 30 days, or in the case of a rural jurisdiction, not less frequently than once every 45 days, to review whether it is still in the interest of justice to permit the juvenile to be so held or have such sight or sound contact; and
 (II)the juvenile shall not be held in any jail or lockup for adults, or permitted to have sight or sound contact with adult inmates, for more than 180 days, unless the court, in writing, determines there is good cause for an extension or the juvenile expressly waives this limitation;.
 (I)in paragraph (12)(A), by striking contact and inserting sight or sound contact; (J)in paragraph (13), by striking contact each place it appears and inserting sight or sound contact;
 (K)in paragraph (14)— (i)by striking adequate system and inserting effective system;
 (ii)by inserting lock-ups, after monitoring jails,; (iii)by inserting and after detention facilities,;
 (iv)by striking , and non-secure facilities; (v)by striking insure and inserting ensure;
 (vi)by striking requirements of paragraphs (11), (12), and (13) and inserting core requirements; and (vii)by striking , in the opinion of the Administrator,;
 (L)by striking paragraphs (22) and (27); (M)by redesignating paragraph (28) as paragraph (27);
 (N)by redesignating paragraphs (15) through (21) as paragraphs (16) through (22), respectively; (O)by inserting after paragraph (14) the following:
						
 (15)implement policy, practice, and system improvement strategies at the State, territorial, local, and tribal levels, as applicable, to identify and reduce racial and ethnic disparities among youth who come into contact with the juvenile justice system, without establishing or requiring numerical standards or quotas, by—
 (A)establishing or designating existing coordinating bodies, composed of juvenile justice stakeholders, (including representatives of the educational system) at the State, local, or tribal levels, to advise efforts by States, units of local government, and Indian tribes to reduce racial and ethnic disparities;
 (B)identifying and analyzing data on race and ethnicity at all decision points in State, local, or tribal juvenile justice systems to determine which key points create racial and ethnic disparities among youth who come into contact with the juvenile justice system; and
 (C)developing and implementing a work plan that includes measurable objectives for policy, practice, or other system changes, based on the needs identified in the data collection and analysis under subparagraph (B);;
 (P)in paragraph (16), as so redesignated, by inserting ethnicity, after race,; (Q)in paragraph (21), as so redesignated, by striking local, each place the term appears and inserting local, tribal,;
 (R)in paragraph (23)— (i)in subparagraphs (A), (B), and (C), by striking juvenile each place it appears and inserting status offender;
 (ii)in subparagraph (B), by striking and at the end; (iii)in subparagraph (C)—
 (I)in clause (i), by striking and at the end; (II)in clause (ii), by adding and at the end; and
 (III)by adding at the end the following:  (iii)if such court determines the status offender should be placed in a secure detention facility or correctional facility for violating such order—
 (I)the court shall issue a written order that— (aa)identifies the valid court order that has been violated;
 (bb)specifies the factual basis for determining that there is reasonable cause to believe that the status offender has violated such order;
 (cc)includes findings of fact to support a determination that there is no appropriate less restrictive alternative available to placing the status offender in such a facility, with due consideration to the best interest of the juvenile;
 (dd)specifies the length of time, not to exceed 7 days, that the status offender may remain in a secure detention facility or correctional facility, and includes a plan for the status offender's release from such facility; and
 (ee)may not be renewed or extended; and (II)the court may not issue a second or subsequent order described in subclause (I) relating to a status offender unless the status offender violates a valid court order after the date on which the court issues an order described in subclause (I);; and
 (iv)by adding at the end the following:  (D)there are procedures in place to ensure that any status offender held in a secure detention facility or correctional facility pursuant to a court order described in this paragraph does not remain in custody longer than 7 days or the length of time authorized by the court, whichever is shorter; and
 (E)not later than September 30, 2020 (with a 1-year extension for each additional fiscal year that a State can demonstrate hardship, as determined by the State, and submits in writing evidence of such hardship to the Administrator which shall be considered approved unless the Administrator justifies to the State in writing that the hardship does not qualify for an exemption), the State will eliminate the use of valid court orders to provide secure confinement of status offenders, except that juveniles may be held in secure confinement in accordance with the Interstate Compact for Juveniles if the judge issues a written order that—
 (i)specifies the factual basis to believe that the State has the authority to detain the juvenile under the terms of the Interstate Compact for Juveniles;
 (ii)includes findings of fact to support a determination that there is no appropriate less restrictive alternative available to placing the juvenile in such a facility, with due consideration to the best interest of the juvenile;
 (iii)specifies the length of time a juvenile may remain in secure confinement, not to exceed 15 days, and includes a plan for the return of the juvenile to the home State of the juvenile; and
 (iv)may not be renewed or extended;; (S)in paragraph (26)—
 (i)by inserting and in accordance with confidentiality concerns, after maximum extent practicable,; and (ii)by striking the semicolon at the end and inserting the following: “, so as to provide for—
							
 (A)data in child abuse or neglect reports relating to juveniles entering the juvenile justice system with a prior reported history of arrest, court intake, probation and parole, juvenile detention, and corrections; and
 (B)a plan to use the data described in subparagraph (A) to provide necessary services for the treatment of such victims of child abuse or neglect;;
 (T)in paragraph (27), as so redesignated, by striking the period at the end and inserting a semicolon; and
 (U)by adding at the end the following:  (28)provide for the coordinated use of funds provided under this title with other Federal and State funds directed at juvenile delinquency prevention and intervention programs;
 (29)describe the policies, procedures, and training in effect for the staff of juvenile State correctional facilities to eliminate the use of dangerous practices, unreasonable restraints, and unreasonable isolation, including by developing effective behavior management techniques;
 (30)describe— (A)the evidence-based methods that will be used to conduct mental health and substance abuse screening, assessment, referral, and treatment for juveniles who—
 (i)request a screening; (ii)show signs of needing a screening; or
 (iii)are held for a period of more than 24 hours in a secure facility that provides for an initial screening; and
 (B)how the State will seek, to the extent practicable, to provide or arrange for mental health and substance abuse disorder treatment for juveniles determined to be in need of such treatment;
 (31)describe how reentry planning by the State for juveniles will include— (A)a written case plan based on an assessment of needs that includes—
 (i)the pre-release and post-release plans for the juveniles; (ii)the living arrangement to which the juveniles are to be discharged; and
 (iii)any other plans developed for the juveniles based on an individualized assessment; and (B)review processes;
 (32)provide an assurance that the agency of the State receiving funds under this title collaborates with the State educational agency receiving assistance under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) to develop and implement a plan to ensure that, in order to support educational progress—
 (A)the student records of adjudicated juveniles, including electronic records if available, are transferred in a timely manner from the educational program in the juvenile detention or secure treatment facility to the educational or training program into which the juveniles will enroll;
 (B)the credits of adjudicated juveniles are transferred; and (C)adjudicated juveniles receive full or partial credit toward high school graduation for secondary school coursework satisfactorily completed before and during the period of time during which the juveniles are held in custody, regardless of the local educational agency or entity from which the credits were earned; and
 (33)describe policies and procedures to— (A)screen for, identify, and document in records of the State the identification of victims of domestic human trafficking, or those at risk of such trafficking, upon intake; and
 (B)divert youth described in subparagraph (A) to appropriate programs or services, to the extent practicable.;
 (2)by amending subsection (c) to read as follows:  (c) (1)If a State fails to comply with any of the core requirements in any fiscal year, then—
 (A)subject to subparagraph (B), the amount allocated to such State under section 222 for the subsequent fiscal year shall be reduced by not less than 20 percent for each core requirement with respect to which the failure occurs; and
 (B)the State shall be ineligible to receive any allocation under such section for such fiscal year unless—
 (i)the State agrees to expend 50 percent of the amount allocated to the State for such fiscal year to achieve compliance with any such core requirement with respect to which the State is in noncompliance; or
 (ii)the Administrator determines that the State— (I)has achieved substantial compliance with such applicable requirements with respect to which the State was not in compliance; and
 (II)has made, through appropriate executive or legislative action, an unequivocal commitment to achieving full compliance with such applicable requirements within a reasonable time.
 (2)Of the total amount of funds not allocated for a fiscal year under paragraph (1)— (A)50 percent of the unallocated funds shall be reallocated under section 222 to States that have not failed to comply with the core requirements; and
 (B)50 percent of the unallocated funds shall be used by the Administrator to provide additional training and technical assistance to States for the purpose of promoting compliance with the core requirements.;
 (3)in subsection (d)— (A)by striking described in paragraphs (11), (12), (13), and (22) of subsection (a) and inserting described in the core requirements; and
 (B)by striking the requirements under paragraphs (11), (12), (13), and (22) of subsection (a) and inserting the core requirements; (4)in subsection (f)(2)—
 (A)by striking subparagraph (A); and (B)by redesignating subparagraphs (B) through (E) as subparagraphs (A) through (D), respectively; and
 (5)by adding at the end the following:  (g)Compliance Determination (1)In generalFor each fiscal year, the Administrator shall make a determination regarding whether each State receiving a grant under this title is in compliance or out of compliance with respect to each of the core requirements.
 (2)ReportingThe Administrator shall— (A)issue an annual public report—
 (i)describing any determination described in paragraph (1) made during the previous year, including a summary of the information on which the determination is based and the actions to be taken by the Administrator (including a description of any reduction imposed under subsection (c)); and
 (ii)for any such determination that a State is out of compliance with any of the core requirements, describing the basis for the determination; and
 (B)make the report described in subparagraph (A) available on a publicly available website. (3)Determinations requiredThe Administrator may not—
 (A)determine that a State is not out of compliance, or issue any other determination not described in paragraph (1), with respect to any core requirement; or
 (B)otherwise fail to make the compliance determinations required under paragraph (1).. 206.Repeal of juvenile delinquency prevention block grant programPart C of title II of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5651 et seq.) is repealed.
 207.Research and evaluation; statistical analyses; information disseminationSection 251 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5661) is amended—
 (1)in subsection (a)— (A)in paragraph (1)—
 (i)in the matter preceding subparagraph (A), by striking may and inserting shall; (ii)in subparagraph (A), by striking plan and identify and inserting annually publish a plan to identify; and
 (iii)in subparagraph (B)— (I)by striking clause (iii) and inserting the following:
								
 (iii)successful efforts to prevent status offenders and first-time minor offenders from subsequent involvement with the juvenile justice and criminal justice systems;;
 (II)by striking clause (vii) and inserting the following:  (vii)the prevalence and duration of behavioral health needs (including mental health, substance abuse, and co-occurring disorders) among juveniles pre-placement and post-placement in the juvenile justice system, including an examination of the effects of secure confinement;;
 (III)by redesignating clauses (ix), (x), and (xi) as clauses (xvi), (xvii), and (xviii), respectively; and
 (IV)by inserting after clause (viii) the following:  (ix)training efforts and reforms that have produced reductions in or elimination of the use of dangerous practices;
 (x)methods to improve the recruitment, selection, training, and retention of professional personnel who are focused on the prevention, identification, and treatment of delinquency;
 (xi)methods to improve the identification and response to victims of domestic child sex trafficking within the juvenile justice system;
 (xii)identifying positive outcome measures, such as attainment of employment and educational degrees, that States and units of local government should use to evaluate the success of programs aimed at reducing recidivism of youth who have come in contact with the juvenile justice system or criminal justice system;
 (xiii)evaluating the impact and outcomes of the prosecution and sentencing of juveniles as adults; (xiv)evaluating the impact of fines, fees, and other costs assessed by the juvenile justice system on the long-term disposition of status offenders and other juveniles;
 (xv)successful and cost-effective efforts by States and units of local government to reduce recidivism through policies that provide for consideration of appropriate alternative sanctions to incarceration of youth facing nonviolent charges, while ensuring that public safety is preserved;; and
 (B)in paragraph (4)— (i)in the matter preceding subparagraph (A)—
 (I)by striking date of enactment of this paragraph, the and inserting date of enactment of the Juvenile Justice Reform Act of 2017, the; and (II)by inserting in accordance with relevant confidentiality requirements after wards of the State; and
 (ii)in subparagraph (D), by inserting and Indian tribes after State; (iii)in subparagraph (F), by striking and at the end;
 (iv)in subparagraph (G), by striking the period at the end and inserting a semicolon; and (v)by adding at the end the following:
							
 (H)a description of the best practices in discharge planning; and (I)an assessment of living arrangements for juveniles who, upon release from confinement in a State correctional facility, cannot return to the residence they occupied prior to such confinement.;
 (2)in subsection (b), in the matter preceding paragraph (1), by striking may and inserting shall; and (3)by adding at the end the following:
					
 (f)National recidivism measureThe Administrator, in accordance with applicable confidentiality requirements and in consultation with experts in the field of juvenile justice research, recidivism, and data collection, shall—
 (1)establish a uniform method of data collection and technology that States may use to evaluate data on juvenile recidivism on an annual basis;
 (2)establish a common national juvenile recidivism measurement system; and (3)make cumulative juvenile recidivism data that is collected from States available to the public..
 208.Training and technical assistanceSection 252 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5662) is amended—
 (1)in subsection (a)— (A)in the matter preceding paragraph (1), by striking may;
 (B)in paragraph (1)— (i)by inserting shall before develop and carry out projects; and
 (ii)by striking and after the semicolon; (C)in paragraph (2)—
 (i)by inserting may before make grants to and contracts with; and (ii)by striking the period at the end and inserting ; and; and
 (D)by adding at the end the following:  (3)shall provide periodic training for States regarding implementation of the core requirements, current protocols and best practices for achieving and monitoring compliance, and information sharing regarding relevant Office resources on evidence-based and promising programs or practices that promote the purposes of this Act.;
 (2)in subsection (b)— (A)in the matter preceding paragraph (1), by striking may;
 (B)in paragraph (1)— (i)by inserting shall before develop and implement projects;
 (ii)by inserting , including compliance with the core requirements after this title; and (iii)by striking and at the end;
 (C)in paragraph (2)— (i)by inserting may before make grants to and contracts with; and
 (ii)by striking the period at the end and inserting a semicolon; and (D)by adding at the end the following:
						
 (3)shall provide technical assistance to States and units of local government on achieving compliance with the amendments to the core requirements and State Plans made by the Juvenile Justice Reform Act of 2017, including training and technical assistance and, when appropriate, pilot or demonstration projects intended to develop and replicate best practices for achieving sight and sound separation in facilities or portions of facilities that are open and available to the general public and that may or may not contain a jail or a lock-up; and
 (4)shall provide technical assistance to States in support of efforts to establish partnerships between a State and a university, institution of higher education, or research center designed to improve the recruitment, selection, training, and retention of professional personnel in the fields of medicine, law enforcement, the judiciary, juvenile justice, social work and child protection, education, and other relevant fields who are engaged in, or intend to work in, the field of prevention, identification, and treatment of delinquency.;
 (3)in subsection (c)— (A)by inserting prosecutors, after public defenders,; and
 (B)by inserting status offenders and after needs of; and (4)by adding at the end the following:
					
 (d)Best practices regarding legal representation of childrenIn consultation with experts in the field of juvenile defense, the Administrator shall— (1)share best practices, which may include sharing standards of practice developed by recognized entities in the profession, for attorneys representing children; and
 (2)provide a State, if it so requests, technical assistance to implement any of the best practices shared under paragraph (1).
 (e)Training and technical assistance for local and State juvenile detention and corrections personnelThe Administrator shall coordinate training and technical assistance programs with juvenile detention and corrections personnel of States and units of local government—
 (1)to promote methods for improving conditions of juvenile confinement, including methods that are designed to minimize the use of dangerous practices, unreasonable restraints, and isolation and methods responsive to cultural differences; and
 (2)to encourage alternative behavior management techniques based on positive youth development approaches, which may include policies and procedures to train personnel to be culturally competent.
							(f)Training and technical assistance To support mental health or substance abuse treatment including
 home-Based or community-Based careThe Administrator shall provide training and technical assistance, in conjunction with the appropriate public agencies, to individuals involved in making decisions regarding the disposition and management of cases for youth who enter the juvenile justice system about the appropriate services and placement for youth with mental health or substance abuse needs, including—
 (1)juvenile justice intake personnel; (2)probation officers;
 (3)juvenile court judges and court services personnel; (4)prosecutors and court-appointed counsel; and
 (5)family members of juveniles and family advocates. (g)Training and Technical Assistance to Support juvenile court judges and personnelThe Attorney General, acting through the Office of Juvenile Justice and Delinquency Prevention and the Office of Justice Programs, shall provide training and technical assistance, in conjunction with the appropriate public agencies, to enhance the capacity of State and local courts, judges, and related judicial personnel to—
 (1)improve the lives of children currently involved in or at risk of being involved in the juvenile court system; and
 (2)carry out the requirements of this Act. (h)Free and reduced price school lunches for incarcerated juvenilesThe Attorney General, in consultation with the Secretary of Agriculture, shall provide guidance to States relating to existing options for school food authorities in the States to apply for reimbursement for free or reduced price lunches under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) for juveniles who are incarcerated and would, if not incarcerated, be eligible for free or reduced price lunches under that Act..
 209.Authorization of appropriationsSection 299 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5671) is amended—
 (1)by striking subsections (b) and (c), and redesignating subsection (d) as subsection (b); (2)in subsection (a)—
 (A)in the heading, by striking (Excluding parts C and E); (B)by striking paragraph (1) and inserting the following:
						
 (1)There are authorized to be appropriated to carry out this title— (A)$76,125,000 for fiscal year 2018;
 (B)$76,125,000 for fiscal year 2019; (C)$77,266,875 for fiscal year 2020;
 (D)$78,425,878 for fiscal year 2021; and (E)$79,602,266 for fiscal year 2022.; and
 (C)in paragraph (2)— (i)in the matter preceding subparagraph (A), by striking (other than parts C and E); and
 (ii)in subparagraph (C), by striking part D and inserting parts D and E. 210.Administrative authoritySection 299A of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5672) is amended—
 (1)in subsection (d)— (A)by inserting (1) before The Administrator;
 (B)by striking , after appropriate consultation with representatives of States and units of local government,; (C)by inserting guidance, after regulations,; and
 (D)by adding at the end the following: “In developing guidance and procedures, the Administrator shall consult with representatives of States and units of local government, including those individuals responsible for administration of this Act and compliance with the core requirements.
						
 (2)The Administrator shall ensure that— (A)reporting, compliance reporting, State plan requirements, and other similar documentation as may be required from States is requested in a manner that respects confidentiality, encourages efficiency and reduces the duplication of reporting efforts; and
 (B)States meeting all the core requirements are encouraged to experiment with offering innovative, data-driven programs designed to further improve the juvenile justice system.; and
 (2)in subsection (e), by striking requirements described in paragraphs (11), (12), and (13) of section 223(a) and inserting core requirements. IIIIncentive grants for local delinquency prevention programs 301.Short TitleSection 501 of the Incentive Grants for Local Delinquency Prevention Programs Act of 2002 (42 U.S.C. 5601 note) is amended—
 (1)by inserting Youth Promise before Incentive Grants; and (2)by striking 2002 and inserting 2017.
 302.DefinitionsSection 502 of the Incentive Grants for Local Delinquency Prevention Programs Act of 2002 (42 U.S.C. 5781) is amended to read as follows:
				
 502.DefinitionsIn this title— (1)the term at-risk has the meaning given that term in section 1432 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6472);
 (2)the term eligible entity means— (A)a unit of local government that is in compliance with the requirements of part B of title II; or
 (B)a nonprofit organization in partnership with a unit of local government described in subparagraph (A);
 (3)the term delinquency prevention program means a delinquency prevention program that is evidence-based or promising and that may include— (A)alcohol and substance abuse prevention or treatment services;
 (B)tutoring and remedial education, especially in reading and mathematics; (C)child and adolescent health and mental health services;
 (D)recreation services; (E)leadership and youth development activities;
 (F)the teaching that individuals are and should be held accountable for their actions; (G)assistance in the development of job training skills;
 (H)youth mentoring programs; (I)after-school programs;
 (J)coordination of a continuum of services, which may include— (i)early childhood development services;
 (ii)voluntary home visiting programs; (iii)nurse-family partnership programs;
 (iv)parenting skills training; (v)child abuse prevention programs;
 (vi)family stabilization programs; (vii)child welfare services;
 (viii)family violence intervention programs; (ix)adoption assistance programs;
 (x)emergency, transitional and permanent housing assistance; (xi)job placement and retention training;
 (xii)summer jobs programs; (xiii)alternative school resources for youth who have dropped out of school or demonstrate chronic truancy;
 (xiv)conflict resolution skill training; (xv)restorative justice programs;
 (xvi)mentoring programs; (xvii)targeted gang prevention, intervention and exit services;
 (xviii)training and education programs for pregnant teens and teen parents; and (xix)pre-release, post-release, and reentry services to assist detained and incarcerated youth with transitioning back into and reentering the community; and
 (K)other data-driven evidence-based or promising prevention programs; (4)the term local policy board, when used with respect to an eligible entity, means a policy board that the eligible entity will engage in the development of the eligible entity’s plan described in section 504(e)(5), and that includes—
 (A)not fewer than 15 and not more than 21 members; and (B)a balanced representation of—
 (i)public agencies and private nonprofit organizations serving juveniles and their families; and (ii)business and industry;
 (C)at least one representative of the faith community, one adjudicated youth, and one parent of an adjudicated youth; and
 (D)in the case of an eligible entity described in paragraph (1)(B), a representative of the nonprofit organization of the eligible entity;
 (5)the term mentoring means matching 1 adult with 1 or more youths for the purpose of providing guidance, support, and encouragement through regularly scheduled meetings for not less than 9 months;
 (6)the term State advisory group means the advisory group appointed by the chief executive officer of a State under a plan described in section 223(a); and
 (7)the term State entity means the State agency designated under section 223(a)(1) or the entity receiving funds under section 223(d)..
 303.Duties and functions of the administratorSection 503 of the Incentive Grants for Local Delinquency Prevention Programs Act of 2002 (42 U.S.C. 5782) is amended—
 (1)by striking paragraph (1); and (2)by redesignating paragraphs (2) through (4) as paragraphs (1) through (3), respectively.
 304.Grants for delinquency prevention programsSection 504 of the Incentive Grants for Local Delinquency Prevention Programs Act of 2002 (42 U.S.C. 5781 et seq.) is amended to read as follows:
				
					504.Grants for Local Delinquency Prevention programs
 (a)PurposeThe purpose of this section is to enable local communities to address the unmet needs of at-risk or delinquent youth, including through a continuum of delinquency prevention programs for juveniles who have had contact with the juvenile justice system or who are likely to have contact with the juvenile justice system.
 (b)Program authorizedThe Administrator shall— (1)for each fiscal year for which less than $25,000,000 is appropriated under section 506, award grants to not fewer than 3 State entities, but not more than 5 State entities, that apply under subsection (c) and meet the requirements of subsection (d); or
 (2)for each fiscal year for which $25,000,000 or more is appropriated under section 506, award grants to not fewer than 5 State entities that apply under subsection (c) and meet the requirements of subsection (d).
 (c)State applicationTo be eligible to receive a grant under this section, a State entity shall submit an application to the Administrator, which includes the following:
 (1)An assurance the State entity will use— (A)not more than 10 percent of such grant, in the aggregate—
 (i)for the costs incurred by the State entity to carry out this section, except that not more than 3 percent of such grant may be used for such costs; and
 (ii)to provide technical assistance to eligible entities receiving a subgrant under subsection (e) in carrying out delinquency prevention programs under the subgrant; and
 (B)the remainder of such grant to award subgrants to eligible entities under subsection (e). (2)An assurance that such grant will supplement, and not supplant, State and local efforts to prevent juvenile delinquency.
 (3)An assurance the State entity will evaluate the capacity of eligible entities receiving a subgrant under subsection (e) to fulfill the requirements under such subsection.
 (4)An assurance that such application was prepared after consultation with, and participation by, the State advisory group, units of local government, community-based organizations, and organizations that carry out programs, projects, or activities to prevent juvenile delinquency in the local juvenile justice system served by the State entity.
 (d) Approval of state applicationsIn awarding grants under this section for a fiscal year, the Administrator may not award a grant to a State entity for a fiscal year unless—
							(1)
 (A)the State that will be served by the State entity submitted a plan under section 223 for such fiscal year; and
 (B)such plan is approved by the Administrator for such fiscal year; or (2)after finding good cause for a waiver, the Administrator waives the plan required under subparagraph (A) for such State for such fiscal year.
							(e)Subgrant program
							(1)Program authorized
 (A)In generalEach State entity receiving a grant under this section shall award subgrants to eligible entities in accordance with this subsection.
 (B)PriorityIn awarding subgrants under this subsection, the State entity shall give priority to eligible entities that demonstrate ability in—
 (i)plans for service and agency coordination and collaboration including the collocation of services; (ii)innovative ways to involve the private nonprofit and business sector in delinquency prevention activities;
 (iii)developing data-driven prevention plans, employing evidence-based prevention strategies, and conducting program evaluations to determine impact and effectiveness;
 (iv)identifying under the plan submitted under paragraph (5) potential savings and efficiencies associated with successful implementation of such plan; and
 (v)describing how such savings and efficiencies may be used to carry out delinquency prevention programs and be reinvested in the continuing implementation of such programs after the end of the subgrant period.
									(C)Subgrant program period and diversity of projects
 (i)Program periodA subgrant awarded to an eligible entity by a State entity under this section shall be for a period of not more than 5 years, of which the eligible entity—
 (I)may use not more than 18 months for completing the plan submitted by the eligible entity under paragraph (5); and
 (II)shall use the remainder of the subgrant period, after planning period described in subclause (I), for the implementation of such plan.
 (ii)Diversity of projectsIn awarding subgrants under this subsection, a State entity shall ensure, to the extent practicable and applicable, that such subgrants are distributed throughout different areas, including urban, suburban, and rural areas.
 (2)Local applicationAn eligible entity that desires a subgrant under this subsection shall submit an application to the State entity in the State of the eligible entity, at such time and in such manner as determined by the State entity, and that includes—
 (A)a description of— (i)the local policy board and local partners the eligible entity will engage in the development of the plan described in paragraph (5);
 (ii)the unmet needs of at-risk or delinquent youth in the community; (iii)available resources in the community to meet the unmet needs identified in the needs assessment described in paragraph (5)(A);
 (iv)potential costs to the community if the unmet needs are not addressed; (B)a specific time period for the planning and subsequent implementation of its continuum of local delinquency prevention programs;
 (C)the steps the eligible entity will take to implement the plan under subparagraph (A); and (D)a plan to continue the grant activity with non-Federal funds, if proven successful according to the performance evaluation process under paragraph (5)(D), after the grant period.
 (3)Matching requirementAn eligible entity desiring a subgrant under this subsection shall agree to provide a 50 percent match of the amount of the subgrant, which may include the value of in-kind contributions.
							(4)Subgrant review
 (A)ReviewNot later than the end of the second year of a subgrant period for a subgrant awarded to an eligible entity under this subsection and before awarding the remaining amount of the subgrant to the eligible entity, the State entity shall—
 (i)ensure that the eligible entity has completed the plan submitted under paragraph (2) and that the plan meets the requirements of such paragraph; and
 (ii)verify that the eligible entity will begin the implementation of its plan upon receiving the next installment of its subgrant award.
 (B)TerminationIf the State entity finds through the review conducted under subparagraph (A) that the eligible entity has not met the requirements of clause (i) of such subparagraph, the State entity shall reallocate the amount remaining on the subgrant of the eligible entity to other eligible entities receiving a subgrant under this subsection or award the amount to an eligible entity during the next subgrant competition under this subsection.
 (5)Local uses of fundsAn eligible entity that receives a subgrant under this subsection shall use the funds to implement a plan to carry out delinquency prevention programs in the community served by the eligible entity in a coordinated manner with other delinquency prevention programs or entities serving such community, which includes—
 (A)an analysis of the unmet needs of at-risk or delinquent youth in the community— (i)which shall include—
 (I)the available resources in the community to meet the unmet needs; and (II)factors present in the community that may contribute to delinquency, such as homelessness, food insecurity, teen pregnancy, youth unemployment, family instability, lack of educational opportunity; and
 (ii)may include an estimate— (I)for the most recent year for which reliable data is available, the amount expended by the community and other entities for delinquency adjudication for juveniles and the incarceration of adult offenders for offenses committed in such community; and
 (II)of potential savings and efficiencies that may be achieved through the implementation of the plan; (B)a minimum 3-year comprehensive strategy to address the unmet needs and an estimate of the amount or percentage of non-Federal funds that are available to carry out the strategy;
 (C)a description of how delinquency prevention programs under the plan will be coordinated; (D)a description of the performance evaluation process of the delinquency prevention programs to be implemented under the plan, which shall include performance measures to assess efforts to address the unmet needs of youth in the community analyzed under subparagraph (A);
 (E)the evidence or promising evaluation on which such delinquency prevention programs are based; and (F)if such delinquency prevention programs are proven successful according to the performance evaluation process under subparagraph (D), a strategy to continue such programs after the subgrant period with non-Federal funds, including a description of how any estimated savings or efficiencies created by the implementation of the plan may be used to continue such programs..
 305.Grants for tribal delinquency prevention and response programsThe Incentive Grants for Local Delinquency Prevention Programs Act of 2002 (42 U.S.C. 5781 et seq.) is amended by redesignating section 505 as section 506 and by inserting after section 504 the following:
				
					505.Grants for tribal delinquency prevention and response programs
 (a)In generalThe Administrator shall make grants under this section, on a competitive basis, to eligible Indian tribes (or consortia of Indian tribes) as described in subsection (b)—
 (1)to support and enhance— (A)tribal juvenile delinquency prevention services; and
 (B)the ability of Indian tribes to respond to, and care for, at-risk or delinquent youth upon release; and
 (2)to encourage accountability of Indian tribal governments with respect to preventing juvenile delinquency, and responding to, and caring for, juvenile offenders.
 (b)Eligible Indian tribesTo be eligible to receive a grant under this section, an Indian tribe or consortium of Indian tribes shall submit to the Administrator an application in such form as the Administrator may require.
 (c)ConsiderationsIn providing grants under this section, the Administrator shall take into consideration, with respect to the Indian tribe to be served, the—
 (1)juvenile delinquency rates; (2)school dropout rates; and
 (3)number of youth at risk of delinquency. (d)Availability of fundsOf the amount available for a fiscal year to carry out this title, 11 percent shall be available to carry out this section..
 306.Authorization of appropriationsSection 506, as redesignated by section 305, is amended to read as follows:  506.Authorization of appropriationsThere are authorized to be appropriated to carry out this title—
 (1)$91,857,500 for fiscal year 2018; (2)$91,857,500 for fiscal year 2019;
 (3)$93,235,362 for fiscal year 2020; (4)$94,633,892 for fiscal year 2021; and
 (5)$96,053,401 for fiscal year 2022.. 307.Technical amendmentTitle V of the Juvenile Justice and Delinquency Prevention Act of 1974 as enacted by Public Law 93–415 (88 Stat. 1133) (relating to miscellaneous and conforming amendments) is repealed.
			IVMiscellaneous provisions
			401.Evaluation by Government Accountability Office
 (a)EvaluationNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall—
 (1)conduct a comprehensive analysis and evaluation regarding the performance of the Office of Juvenile Justice and Delinquency Prevention (referred to in this section as the agency), its functions, its programs, and its grants;
 (2)conduct a comprehensive audit and evaluation of a selected, sample of grantees (as determined by the Comptroller General) that receive Federal funds under grant programs administered by the agency including a review of internal controls (as defined in section 103 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5603), as amended by this Act) to prevent fraud, waste, and abuse of funds by grantees; and
 (3)submit a report in accordance with subsection (d). (b)Considerations for evaluationIn conducting the analysis and evaluation under subsection (a)(1), and in order to document the efficiency and public benefit of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5601 et seq.), excluding the Runaway and Homeless Youth Act (42 U.S.C. 5701 et seq.) and the Missing Children's Assistance Act (42 U.S.C. 5771 et seq.), the Comptroller General shall take into consideration—
 (1)the outcome and results of the programs carried out by the agency and those programs administered through grants by the agency;
 (2)the extent to which the agency has complied with the Government Performance and Results Act of 1993 (Public Law 103–62; 107 Stat. 285);
 (3)the extent to which the jurisdiction of, and the programs administered by, the agency duplicate or conflict with the jurisdiction and programs of other agencies;
 (4)the potential benefits of consolidating programs administered by the agency with similar or duplicative programs of other agencies, and the potential for consolidating those programs;
 (5)whether less restrictive or alternative methods exist to carry out the functions of the agency and whether current functions or operations are impeded or enhanced by existing statutes, rules, and procedures;
 (6)the number and types of beneficiaries or persons served by programs carried out by the agency; (7)the manner with which the agency seeks public input and input from State and local governments on the performance of the functions of the agency;
 (8)the extent to which the agency complies with section 552 of title 5, United States Code (commonly known as the Freedom of Information Act);
 (9)whether greater oversight is needed of programs developed with grants made by the agency; and (10)the extent to which changes are necessary in the authorizing statutes of the agency in order for the functions of the agency to be performed in a more efficient and effective manner.
 (c)Considerations for auditsIn conducting the audit and evaluation under subsection (a)(2), and in order to document the efficiency and public benefit of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5601 et seq.), excluding the Runaway and Homeless Youth Act (42 U.S.C. 5701 et seq.) and the Missing Children's Assistance Act (42 U.S.C. 5771 et seq.), the Comptroller General shall take into consideration—
 (1)whether grantees timely file Financial Status Reports; (2)whether grantees have sufficient internal controls to ensure adequate oversight of grant fund received;
 (3)whether disbursements were accompanied with adequate supporting documentation (including invoices and receipts);
 (4)whether expenditures were authorized; (5)whether subrecipients of grant funds were complying with program requirements;
 (6)whether salaries and fringe benefits of personnel were adequately supported by documentation; (7)whether contracts were bid in accordance with program guidelines; and
 (8)whether grant funds were spent in accordance with program goals and guidelines. (d)Report (1)In generalNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall—
 (A)submit a report regarding the evaluation conducted under subsection (a) and audit under subsection (b), to the Speaker of the House of Representatives and the President pro tempore of the Senate; and
 (B)make the report described in subparagraph (A) available to the public. (2)ContentsThe report submitted in accordance with paragraph (1) shall include all audit findings determined by the selected, statistically significant sample of grantees as required by subsection (a)(2) and shall include the name and location of any selected grantee as well as any findings required by subsection (a)(2).
					402.Accountability and oversight
 (a)In generalThe Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5601 et seq.) is amended by adding at the end the following:
					
						VIAccountability and oversight
							601.Accountability and oversight
 (a)Sense of CongressIt is the sense of Congress that, in order to ensure that at-risk youth, and youth who come into contact with the juvenile justice system or the criminal justice system, are treated fairly and that the outcome of that contact is beneficial to the Nation—
 (1)the Department of Justice, through its Office of Juvenile Justice and Delinquency Prevention, must restore meaningful enforcement of the core requirements in title II; and
 (2)States, which are entrusted with a fiscal stewardship role if they accept funds under title II must exercise vigilant oversight to ensure full compliance with the core requirements for juveniles provided for in title II.
									(b)Accountability
									(1)Agency program review
										(A)Programmatic and financial assessment
 (i)In generalNot later than 60 days after the date of enactment of the Juvenile Justice Reform Act of 2017, the Director of the Office of Audit, Assessment, and Management of the Office of Justice Programs at the Department of Justice (referred to in this section as the Director) shall—
 (I)conduct a comprehensive analysis and evaluation of the internal controls of the Office of Juvenile Justice and Delinquency Prevention (referred to in this section as the agency) to determine if States and Indian tribes receiving grants are following the requirements of the agency grant programs and what remedial action the agency has taken to recover any grant funds that are expended in violation of grant programs, including instances where—
 (aa)supporting documentation was not provided for cost reports; (bb)unauthorized expenditures occurred; and
 (cc)subrecipients of grant funds were not in compliance with program requirements; (II)conduct a comprehensive audit and evaluation of a selected statistically significant sample of States and Indian tribes (as determined by the Director) that have received Federal funds under title II, including a review of internal controls to prevent fraud, waste, and abuse of funds by grantees; and
 (III)submit a report in accordance with clause (iv). (ii)Considerations for evaluationsIn conducting the analysis and evaluation under clause (i)(I), and in order to document the efficiency and public benefit of titles II and V, the Director shall take into consideration the extent to which—
 (I)greater oversight is needed of programs developed with grants made by the agency; (II)changes are necessary in the authorizing statutes of the agency in order that the functions of the agency can be performed in a more efficient and effective manner; and
 (III)the agency has implemented recommendations issued by the Comptroller General or Office of Inspector General relating to the grant making and grant monitoring responsibilities of the agency.
 (iii)Considerations for auditsIn conducting the audit and evaluation under clause (i)(II), and in order to document the efficiency and public benefit of titles II and V, the Director shall take into consideration—
 (I)whether grantees timely file Financial Status Reports; (II)whether grantees have sufficient internal controls to ensure adequate oversight of grant funds received;
 (III)whether grantees’ assertions of compliance with the core requirements were accompanied with adequate supporting documentation;
 (IV)whether expenditures were authorized; (V)whether subrecipients of grant funds were complying with program requirements; and
 (VI)whether grant funds were spent in accordance with the program goals and guidelines. (iv)ReportThe Director shall—
 (I)submit to the Congress a report outlining the results of the analysis, evaluation, and audit conducted under clause (i), including supporting materials, to the Speaker of the House of Representatives and the President pro tempore of the Senate; and
 (II)shall make such report available to the public online, not later than 1 year after the date of enactment of this section.
												(B)Analysis of internal controls
 (i)In generalNot later than 30 days after the date of enactment of the Juvenile Justice Reform Act of 2017, the Administrator shall initiate a comprehensive analysis and evaluation of the internal controls of the agency to determine whether, and to what extent, States and Indian tribes that receive grants under titles II and V are following the requirements of the grant programs authorized under titles II and V.
 (ii)ReportNot later than 180 days after the date of enactment of the Juvenile Justice Reform Act of 2017, the Administrator shall submit to Congress a report containing— (I)the findings of the analysis and evaluation conducted under clause (i);
 (II)a description of remedial actions, if any, that will be taken by the Administrator to enhance the internal controls of the agency and recoup funds that may have been expended in violation of law, regulations, or program requirements issued under titles II and V; and
 (III)a description of— (aa)the analysis conducted under clause (i);
 (bb)whether the funds awarded under titles II and V have been used in accordance with law, regulations, program guidance, and applicable plans; and
 (cc)the extent to which funds awarded to States and Indian tribes under titles II and V enhanced the ability of grantees to fulfill the core requirements.
 (C)Report by the Attorney GeneralNot later than 180 days after the date of enactment of the Juvenile Justice Reform Act of 2017, the Attorney General shall submit to the appropriate committees of the Congress a report on the estimated amount of formula grant funds disbursed by the agency since fiscal year 2010 that did not meet the requirements for awards of formula grants to States under title II.
										(2)Office of inspector General performance audits
 (A)In generalIn order to ensure the effective and appropriate use of grants administered under this Act (excluding title III) and to prevent waste, fraud, and abuse of funds by grantees, the Inspector General of the Department of Justice shall periodically conduct audits of grantees that receive grants under this Act covering each grant recipient at least once every 3 years.
 (B)Public availability on websiteThe Attorney General shall make the summary of each review conducted under this section available on the website of the Department of Justice, subject to redaction as the Attorney General determines necessary to protect classified and other sensitive information.
 (C)Mandatory exclusionA recipient of grant funds under this Act (excluding titles II and III) that is found to have an unresolved audit finding shall not be eligible to receive grant funds under this Act (excluding title III) during the first 2 fiscal years beginning after the 12-month period beginning on the date on which the audit report is issued.
 (D)PriorityIn awarding grants under this Act (excluding title III), the Administrator shall give priority to an eligible entity that did not have an unresolved audit finding during the 3 fiscal years prior to the date on which the eligible entity submits an application for the grant involved.
 (E)ReimbursementIf a grant recipient under this Act (excluding title III) is awarded such funds under this Act during the 2-fiscal-year period in which the recipient is barred from receiving grants under subparagraph (C), the Attorney General shall—
 (i)deposit an amount equal to the amount of the grant funds that were improperly awarded to the grantee into the general fund of the Treasury; and
 (ii)seek to recoup the costs of the repayment to the general fund under clause (i) from the grantee that was erroneously awarded grant funds.
 (F)DefinitionIn this paragraph, the term unresolved audit finding means a finding in the final audit report of the Inspector General— (i)that the audited recipient has used grant funds for an unauthorized expenditure or otherwise unallowable cost; and
 (ii)that is not closed or resolved during the 12-month period beginning on the date on which the final audit report is issued.
											(3)Conference expenditures
 (A)LimitationNo amounts authorized to be appropriated to the Department of Justice under this Act may be used by the Attorney General, or by any individual or organization awarded discretionary funds through a cooperative agreement under this Act, to host or support any expenditure for conferences that uses more than $20,000 in funds made available to the Department of Justice, unless the Deputy Attorney General or such Assistant Attorney Generals, Directors, or principal deputies as the Deputy Attorney General may designate, provides prior written authorization that the funds may be expended to host a conference.
 (B)Written approvalWritten approval under subparagraph (A) shall include a written estimate of all costs associated with the conference, including the cost of all food and beverages, audiovisual equipment, honoraria for speakers, and entertainment.
 (C)ReportThe Deputy Attorney General shall submit an annual report to the Committee on the Judiciary of the Senate and the Committee on Education and the Workforce of the House of Representatives on all conference expenditures approved under this paragraph.
										(4)Prohibition on lobbying activity
 (A)In generalAmounts authorized to be appropriated under this Act may not be utilized by any recipient of a grant made using such amounts—
 (i)to lobby any representative of the Department of Justice regarding the award of grant funding; or (ii)to lobby any representative of a Federal, State, local, or tribal government regarding the award of grant funding.
 (B)PenaltyIf the Attorney General determines that any recipient of a grant made using amounts authorized to be appropriated under this Act has violated subparagraph (A), the Attorney General shall—
 (i)require the recipient to repay the grant in full; and (ii)prohibit the recipient to receive another grant under this Act for not less than 5 years.
 (C)ClarificationFor purposes of this paragraph, submitting an application for a grant under this Act shall not be considered lobbying activity in violation of subparagraph (A).
										(c)Preventing duplicative grants
 (1)In generalBefore the Attorney General awards a grant to an applicant under this Act, the Attorney General shall compare potential grant awards with other grants awarded under this Act to determine if duplicate grant awards are awarded for the same purpose.
 (2)ReportIf the Attorney General awards duplicate grants to the same applicant for the same purpose the Attorney General shall submit to the Committee on the Judiciary of the Senate and the Committee on Education and the Workforce of the House of Representatives a report that includes—
 (A)a list of all duplicate grants awarded, including the total dollar amount of any duplicate grants awarded; and
 (B)the reason the Attorney General awarded the duplicative grant. (d)Compliance with auditing standardsThe Administrator shall comply with the Generally Accepted Government Auditing Standards, published by the General Accountability Office (commonly known as the Yellow Book), in the conduct of fiscal, compliance, and programmatic audits of States..
				(b)Technical and conforming amendment
 (1)In generalThe Juvenile Justice and Delinquency Prevention Act of 1974 is amended by striking paragraphs (6) and (7) of section 407 (42 U.S.C. 5776a).
 (2)Effective dateThe amendment made by paragraph (1) shall take effect on the first day of the first fiscal year that begins after the date of enactment of this Act.
 (3)Savings clauseIn the case of an entity that is barred from receiving grant funds under paragraph (7)(B)(ii) of section 407 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5776a), the amendment made by paragraph (1) of this subsection shall not affect the applicability to the entity, or to the Attorney General with respect to the entity, of paragraph (7) of such section 407, as in effect on the day before the effective date of the amendment made by paragraph (1).
					(c)Authorization of appropriations
 (1)Title IIISection 388(a) of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U. S. C. 5751(a)) is amended—
 (A)in paragraph (1), by striking 140,000,000 and all that follows through 2013, and inserting 101,980,000 for each of the fiscal years 2018 through 2022 before the period; (B)in paragraph (3)(B), by striking There and all that follows through 2013, and inserting Of the amount made available for a fiscal year to carry out this title, not more than 1 percent may be used to carry out section 345  before the period; and
 (C)in paragraph (4), by striking $25,000,000 and all that follows through 2013, and inserting $17,141,000 for each of the fiscal years 2018 through 2022. (2)Title IVSection 408 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U. S. C. 5777) is amended by striking 2018 and inserting 2022.
					
	Passed the House of Representatives May 23, 2017.Karen L. Haas,Clerk
	February 6, 2018Read twice and placed on the calendar